[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                             FILED
                           FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________ ELEVENTH CIRCUIT
                                                                    SEPTEMBER 18, 2007
                                    No. 06-15499                     THOMAS K. KAHN
                              ________________________                   CLERK


                         D. C. Docket No. 03-00419-CV-3-RS

ROYAL SURPLUS LINES INSURANCE COMPANY,

                                                              Plaintiff-Appellee,

                                          versus

DELTA HEALTH GROUP, INC.,

                                                               Defendant-Appellant.

                              ________________________

                     Appeal from the United States District Court
                         for the Northern District of Florida
                           _________________________

                                   (September 18, 2007)

Before BIRCH and BARKETT, Circuit Judges, and KORMAN,* District Judge.

PER CURIAM:

       Delta Health Group, Inc. appeals the district court’s order granting partial


       *
       Honorable Edward Korman, United States District Judge for the Eastern District of
New York, sitting by designation.
summary judgment to Royal Surplus Lines Insurance Company, and denying

Delta’s motion for summary judgment. We affirm on the basis of the district

court’s comprehensive opinion dated January 23, 2006, and as amended September

6, 2006.1

       AFFIRMED.




       1
         Delta apparently also seeks to appeal a Magistrate Judge’s protective order. However,
Delta failed to timely challenge the magistrate’s non-dispositive order before the district court.
See Federal Rule of Civil Procedure 72(a) (party has ten (10) days to file any objections to the
magistrate judge’s order). Thus, Delta waived the right to appeal this issue. See Smith v. School
Board of Orange County, 487 F.3d 1361, 1365 (11th Cir. 2007).

                                                2